                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

RICKEY LAVELL JENNINGS                      §
(BOP Register No. 55384-177),               §
                                            §
             Plaintiff,                     §
                                            §
V.                                          §          No. 3:18-cv-3220-N-BN
                                            §
LUPE VALDEZ,                                §
                                            §
             Defendant.                     §

     ORDER WITHDRAWING FINDINGS, CONCLUSIONS, AND
 RECOMMENDATION AND REISSUING SCREENING QUESTIONNAIRE

      This pro se civil rights action has been referred to the undersigned United States

magistrate judge for pretrial management under 28 U.S.C. § 636(b) and a standing

order of reference from United States District Judge David C. Godbey.

      Plaintiff Rickey Lavell Jennings, a federal prisoner, brings claims against former

Dallas County Sheriff Lupe Valdez concerning medical care he received while at the

Dallas County jail from December 2016 to February 2017. See Dkt. No. 3.

      The Court granted his motion to proceed in forma pauperis under the Prison

Litigation Reform Act. See Dkt. Nos. 4 & 5. And, on December 10, 2018, entered a

screening questionnaire to determine the nature of his deliberate indifference claim

and the liability, if any, of Sheriff Valdez. See Dkt. No. 6. Through that questionnaire,

the Court ordered Jennings to file verified responses to all questions no later than

January 9, 2019 and warned him that “[f]ailure to provide complete and verified

answers to all questions may result in the dismissal of this case for failure to prosecute
under Federal Rule of Civil Procedure 41(b).” Id. at 1.

      On February 8, 2019, almost one month past the deadline for Jennings to

comply, because he had yet to comply with the Court’s order or otherwise contact the

Court, the undersigned issued findings of fact, conclusions of law, and a

recommendation that the Court should dismiss this action without prejudice under

Federal Rule of Civil Procedure 41(b) [Dkt. No. 7] (the “Rule 41(b) FCR”).

      Jennings filed objections asserting, under penalty of perjury, that he “was

unaware until his receipt of the [Rule 41(b) FCR] that the Court had not received a

copy of the court ordered questionnaire.” See Dkt. No. 9 (“Plaintiff submitted the

questionnaire on or about January 6, 2019, through the prison legal mail system to be

filed by the Clerk of the Court upon receipt. Officer Hood of the United States

Penitentiary in Leavenworth, Kansas was the officer attending the mail room that

morning. It was Officer Hood who accepted Plaintiff’s legal mail, and stamped it

‘received’ upon his receipt. It was Plaintiff’s honest and earnest belief that the Court

had received the questionnaire pursuant to the prison mailbox rule by the Court

appointed deadline.”).

      Given the statute of limitations issue identified in the Rule 41(b) FCR, the

undersigned will accept Jennings’s sworn statement that he submitted a timely

response to the screening questionnaire. The Rule 41(b) FCR is therefore

WITHDRAWN. And the Court will REISSUE a screening questionnaire to Jennings,

set out below:



                                          -2-
To:   Rickey Lavell Jennings
      BOP Register No. 55384-177
      BOP Leavenworth USP
      P.O. Box 1000
      Leavenworth, KS 66048

      DIRECTIONS: Plaintiff Rickey Lavell Jennings must answer the following

questions in the space provided for answers and may attach additional pages only if

necessary. Plaintiff must also verify the answers to these questions under penalty of

perjury on the signature line at the conclusion of these questions and return the

completed form to the undersigned United States magistrate judge no later than April

18, 2019. Failure to provide complete and verified answers to all questions may result

in the dismissal of this case for failure to prosecute under Federal Rule of Civil

Procedure 41(b).

      Plaintiff is also ORDERED, at all times during the pendency of this action, to

immediately advise the Court of any change of address and its effective date. A notice

of a change of address shall be captioned “NOTICE TO THE COURT OF CHANGE OF

ADDRESS,” shall contain only information regarding the change of address and its

effective date, and shall not contain any motion or request for any other relief. Failure

to file a Notice to the Court of Change of Address may result in the dismissal of this

action for failure to prosecute and obey orders of the Court under Federal Rule of Civil

Procedure 41(b).

      SO ORDERED.

      DATED: March 19, 2019              _________________________________________
                                         DAVID L. HORAN
                                         UNITED STATES MAGISTRATE JUDGE

                                           -3-
      QUESTION NO. 1: You have named the Sheriff of Dallas County,“the head” of

the Sheriff’s Department, as the defendant, asserting that it is the responsibility of the

Sheriff and her staff to ensure the safety of inmates at the jail. The Sheriff may not be

liable for civil rights violations on a theory of respondeat superior. Thus, unless you

allege that the Sheriff individually harmed you, please state what official policy,

procedure, or custom you allege, if any, harmed you.

      ANSWER:




                                           -4-
      QUESTION NO. 2: You have brought claims implicating the medical care that

you received at the Dallas County jail.

      Not all claims that medical care received was insufficient rise to the level of a

constitutional violation. For example, the complaints about the care received must be

that better care was necessary, not just desirable. And a constitutional violation only

occurs when, objectively speaking, officials acted or failed to act with deliberate

indifference to a substantial risk of serious harm. For example, even if officials know

of a substantial risk, no constitutional violation may occur if they respond reasonably

to that risk, even if the harm is not ultimately averted. So, delays in providing medical

care do not rise to the level of a constitutional violation unless the delay results in

substantial harm. And an incorrect diagnosis, a disagreement with medical treatment,

or a failure to provide additional medical treatment – alone – does not constitute

deliberate indifference.

      With these standards in mind, please explain how the medical care you received

amounted to deliberate indifference, in violation of your constitutional rights.

      ANSWER:




                                           -5-
-6-
                                    VERIFICATION

STATE OF ___________________                §
                                            §          No. 3:18-cv-3220-N-BN
COUNTY OF ___________________               §


      I understand that a false statement or answer to any interrogatories in this

cause of action will subject me to penalties for perjury. I declare (or certify, verify or

state) under penalty of perjury that the foregoing answers are true and correct (28

U.S.C. § 1746).



      SIGNED on this ________ day of _______________, 2019.




                                         ____________________________________
                                         Rickey Lavell Jennings, Plaintiff




                                           -7-
